Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/781,778 TABLE MOUNT FOR A TOUCHSCREEN DEVICE filed on 2/4/2020.  Claims 1-27, 35, 37 and 38 are allowed.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-34 directed to an invention/species non-elected without traverse.  Accordingly, claims 28-34 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a table mount for mounting a touchscreen device to a surgical table having a clamp configured to releasably secure the table mount to a surgical table, wherein the clamp comprises a block comprising a front surface having a first portion that is angled downward toward a rail of the surgical table,_a and at least one second portion that is angled downward toward the rail of the surgical table steeper than the first portion and away from a center of the block, and a third portion that is angled downward toward the rail of the surgical table steeper than the first portion and away from the center of the block in a direction different from the 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/10/21